Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 20, 1978, convicting him of attempted murder in the second degree (three counts, robbery in the first degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence. Judgment *870affirmed. Although certain inconsistencies appear in the testimony of the prosecution witnesses, resolution of credibility as well as the weight to be given the defenses presented were properly for the trier of fact. In the case at bar, the facts adduced do not compel the conclusion that a reasonable doubt existed as a matter of law. Consequently, the determination of the trier of fact must be affirmed. Titone, J. P., Mangano, Rabin and Gulotta, JJ., concur.